DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with David S. LEE on 1/28/2022.

4.	Claims:
Please replace claims 1 and 16 as follows:
1.
--
(Currently Amended) A thermal print head comprising: 
 	a substrate; 
 	a resistor layer supported by the substrate and including a plurality of heat generating portions arranged in a main scanning direction; 
 	a wiring layer supported by the substrate and forming an energizing path to the plurality of heat generating portions; and 
 	an insulating layer interposed between the substrate and the resistor layer, 
 	wherein the substrate has a plurality of cavity portions overlapping the plurality of heat generating portions when viewed in a thickness direction of the substrate, 
, and
 	wherein the plurality of cavity portions is arranged in the thickness direction to respectively overlap each other when viewed in the thickness direction.
--

16.
--
(Currently Amended) A method of manufacturing a thermal print head, comprising: forming a plurality of holes recessed from a main surface in a substrate material made of a single crystal semiconductor; 
 	forming a plurality of cavity portions in the substrate material; 
 	forming an insulating layer covering the main surface; 
 	forming a resistor layer on the insulating layer; and 
 	forming a wiring layer on the resistor layer, 
 	wherein the forming the plurality of cavity portions includes: 
 	 	connecting bottom portions of the plurality of holes; and 
 	 	closing opening portions of the plurality of holes, 
 	 	wherein a plurality of heat generating portions, which are portions of the resistor layer exposed from the wiring layer and are arranged in a main scanning direction, and the plurality of cavity portions overlap with each other when viewed in a thickness direction of the substrate material, 
 	 	wherein the plurality of cavity portions is sealed by the substrate material when viewed in the main scanning direction, and
 	 	wherein the plurality of cavity portions is formed to be arranged in the thickness direction to respectively overlap each other when viewed in the thickness direction.


Please cancel claims 17 and 18.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1, a thermal print head comprising: 
 	a substrate; 
 	a resistor layer supported by the substrate and including a plurality of heat generating portions arranged in a main scanning direction; 
 	a wiring layer supported by the substrate and forming an energizing path to the plurality of heat generating portions; and 
 	an insulating layer interposed between the substrate and the resistor layer, 
 	wherein the substrate has a plurality of cavity portions overlapping the plurality of heat generating portions when viewed in a thickness direction of the substrate, 
 	wherein the plurality of cavity portions is sealed by the substrate when viewed in the main scanning direction, and
 	wherein the plurality of cavity portions is arranged in the thickness direction to respectively overlap each other when viewed in the thickness direction.

6.	The Applicant also disclosed substantially the same subject matter in independent claim 19.

7.	Japanese Patent application publication number JP 2017-114050 to Nishimura et al. disclosed a similar invention in Fig. 4. Unlike in the instant application, Nishimura et al. are silent 

8.	Nishimura et al. are also silent about similar limitations in independent claim 16.

9.	U.S. Patent publication number 5,949,465 to Taniguchi et al. also disclosed a similar invention in Fig. 2. Unlike in the instant application, Taniguchi et al. are also silent about “wherein the plurality of cavity portions is arranged in the thickness direction to respectively overlap each other when viewed in the thickness direction”.

10.	Taniguchi et al. also silent about similar limitations in independent claim 16.

11.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853